DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi, JP 2013251393 in view of Hiroshi, JP 2020053637 (both cited in IDS).
Regarding claim 1, Atsushi teaches a light emitting device comprising: a light emitting element; a plurality of lateral walls surrounding the light emitting element in a top view, the lateral walls including a first lateral wall, a second lateral wall adjacent to the first lateral wall, a third lateral wall adjacent to the second lateral wall and facing the first lateral wall, and a fourth lateral wall adjacent to the first lateral wall and the third lateral wall, and facing the second lateral wall, wherein the first lateral wall and the second lateral wall define a first opening therebetween, the second lateral wall and the third lateral wall define a second opening therebetween, the third lateral wall and the fourth lateral wall define a third opening therebetween, the fourth lateral wall and the first lateral wall define a fourth opening therebetween, in the top view, a first straight line passing through the first opening and the third opening extends in a first direction, and a second straight line passing through the second opening and the fourth opening extends in a second direction orthogonal to the first direction (Figures 5a and 5b) and a light shielding member arranged on or above the first light-transmissive member (id).  Atsushi is silent as to the light transmissive member above the light emitting element.  
However, in the same field of endeavor, Hiroshi teaches a light transmissive member.  It would have been obvious to modify the Atsushi device in order to provide more even illumination as well as offer protection for the light emitting device. 
Regarding claim 2, Atsushi and Hiroshi teach the invention as explained above and Atsushi further teaches a second light-transmissive member arranged at least in a region lateral to a lateral surface of the light emitting element, and including a wavelength conversion member (Figures 5a and 5b).
Regarding claims 3 and 7, Atsushi and Hiroshi teach the invention as explained above and further it is the position of the examiner that it would have been obvious for one of ordinary skill in the art at the time of filing to optimize the differences in refractive index and coefficient of linear expansion of the various materials in order to optimize light emission.
Regarding claim 4, Atsushi and Hiroshi teach the invention as explained above and Atsushi further teaches the second light transmissive member is positioned apart from a lateral outer edge of the light emitting device (Figures 5a and 5b).
Allowable Subject Matter
Claims 5, 6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875